 TAYLOR PUBLISHING CO.219Taylor Publishing Co., a Subsidiary of InsilcoandLithographers& PhotoengraversInternationalUnion, AFL-CIO. Case 28-CA-2656November 10, 1972DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOdent thereafter filed a response to Notice To ShowCause and counsel for the General Counsel filed astatement answering response to order.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on June 19, 1972, byLithographers & Photoengravers International Un-ion,AFL-CIO, herein called the Union, and dulyserved on Taylor Publishing Co., a Subsidiary ofInsilco, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 28, issued acomplaint and amendment to complaint on July 3and 25, 1972, respectively, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, amendment to complaint, and notice ofhearing before an Administrative Law Judge' wereduly served on the parties to this proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that on May22,1972, following a Board election in Case28-RC-2141, the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; 2and that, commencing on or about June 2, 1972, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On or about July 14 andAugust 4, 1972, respectively, Respondent filed itsanswer and first amended answer to the amendedcomplaint admitting in part, and denying in part, theallegations in the amended complaint.On August 16, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 22,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2Official notice is taken of the record in the representation proceeding,Case 28-RC-2141, as the term "record" is defined in Secs. 102 68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Elecfrosystems, Inc,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);Golden Age Beverage Co.,167 NLRB 151;IntertypeCo.v. Penello,269Ruling on the Motion for Summary JudgmentIn its answer to the amended complaint andresponse to the Notice To Show Cause opposing theGeneral Counsel's Motion for Summary Judgment,the Respondent contests the validity of the Union'smajority status and its certification as the exclusivecollective-bargaining representative of the employeesin the appropriate unit. The General Counsel arguesthat he is entitled to have his motion granted becausetheRespondent is attempting to relitigate issuesraised and determined by the Board in the underly-ing representation case and it has not alleged newlydiscovered or previously unavailable evidence orspecial circumstances which would justify relitiga-tion.We agree with the General Counsel.The record in the representation Case 28-RC-2141reflects that, following the issuance of the RegionalDirector'sDecision and Direction of Election, theRespondent, on June 9, 1971, filed a motion todismiss petition and alternatively request for admin-istrative investigation of Petitioner's showing ofinterestalleging that leadmen whose supervisorystatus had been in dispute had participated in theUnion's organizational campaign and engaged inthreatening and coercive conduct. The ballots cast inthe election conducted on June 10, 1971, wereimpounded pending disposition of the Respondent'smotion. On June 18, 1971, the Regional Directordenied the motion and directed the ballots becounted and tallied. The Respondent timely filedwith the Board a request for review and a stay in thecount and tally of ballots. On July 7, 1971, the Boardgranted the Respondent's motion for a stay, pendingthe Regional Director's ruling on the administrativeinvestigation of the Union's interest showing. Afterhis additional investigation, the Regional Director,on July 27, 1971, ruled that the Union's showing ofinterest satisfied the Board's administrative require-ment.Accordingly, the impounded ballots wereF.Supp 573 (D.C. Va, 1967);Follett Corp.,164 NLRB 378, enfd. 397 F 2d91 (C.A. 7, 1968), Sec. 9(d) of the NLRA. To the extent that Respondentseeks to incorporate in the record herein documents in the Region's officialfile that are not encompassed within the definition of "record" as defined inSecs. 102.68 and 102.69(f) of the Board's Rules and Regulations, its requestis denied.200 NLRB No. 16 220DECISIONSOF NATIONALLABOR RELATIONS BOARDopened and counted. The tally showed that amajority of the votes had been cast for the Union.On August 13, 1971, the Respondent timely filedobjections which were stated in its motion to dismisspetition and alternatively request for administrativeinvestigation of Petitioner's showing of interest. Insubstance, the objections alleged that supervisorsengaged in preelection conduct on behalf of theUnion thereby destroying the laboratory conditionsfor an election, making a fair election impossible,and tainting the resulting tally. TheRegionalDirector, on September 24, 1971, issued a Supple-mental Decision on Objections and Order DirectingHearing on the factual and credibility issues raisedby the objections. After a hearing at which all partiesappeared and were afforded full opportunity toparticipate, theHearing Officer issued his Reportand Recommendations on Objections to Election onFebruary 3, 1972, in which he recommended that theRespondent's objections be overruled in their entire-ty and that the Union be certified. Thereafter, theRespondent filed with the Board timely exceptions tothe Hearing Officer's Report and Recommendationson Objections to Election. On May 22, 1972, theBoard issued its Second Supplemental Decision andCertification of Representative in which it overruledthe Respondent's objections and certified the Unionas the exclusive bargaining representative of theemployees in the appropriate unit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding .3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.4We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation, which at alltimesmaterial herein has maintained its principaloffice and place of business at 1550 West Mocking-bird Lane, Dallas, Texas, and an office and place ofbusiness at 3210 Dyer Street, El Paso, Texas, and hasbeen continuously engaged at El Paso and variousother facilities in several States of the United Statesin the business of graphic arts and the preparation ofcopy and negatives for printing school year books.During the last calendar year, in the course andconduct of its business operations, Respondent soldand distributed products, the gross value of whichexceeded $500,000. During the same period of time,Respondent sold and shipped its products, valued inexcess of $50,000, in interstate commerce directlyamong and between various States of the UnitedStates.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDLithographers&Photoengravers InternationalUnion, AFL-CIO,is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employeesemployed by the Respondent at 3210 Dyer Street,ElPaso,Texas, including production controlclerks, acting leadmen and janitors; excluding alloffice clerical and professional employees, lead-men, guards,watchmen and supervisors asdefined in the Act.3 SeePittsburgh Plate Glass Co. v N L RB,313 U S. 146, 162 (1941);underlying representation proceeding and the date of the election. TheRules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Respondent does not contend, and we find, that the affidavit is not newly4Attached to the response to the Notice To Show Cause is the affidavitdiscovered or previously unavailable evidence or special circumstancesof the general manager of the El Paso facility dealing with the Respondent'swarranting relitigation of the previously determined issueswork force during the period between the filing of the petition in the TAYLOR PUBLISHING CO.2212.The certificationOn June 10, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 28, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 22, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 27, 1972, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 2, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 2, 1972, and at all times thereafter, refusedtobargain collectivelywith the 'Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Taylor Publishing Co., a Subsidiary of Insilco,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Lithographers & Photoengravers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employeesemployed by the Respondent at 3210 Dyer Street, ElPaso,Texas, including production control clerks,acting leadmen and janitors; excluding all officeclericaland professional employees, leadmen,guards, watchmen and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMay 22, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 2, 1972, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERAPPENDIXPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Taylor Publishing Co., a Subsidiary of Insilco, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Lithographers &Photoengravers International Union, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:Allproduction and maintenance employeesemployed by the Respondent at 3210 Dyer Street,ElPaso,Texas, including production controlclerks, acting leadmen and janitors; excluding alloffice clerical and professional employees, lead-men, guards,watchmen and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its El Paso, Texas, facility copies of theattached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Directorfor Region 28, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof theNationalLaborRelations Board" shall read"Posted Pursuant toa Judgmentof the UnitedStates Court of Appeals Enforcing an Order oftheNationalLaborRelations Board."NOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Lithog-raphers & Photoengravers International Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All productionand maintenanceemploy-ees employed by the Respondent at 3210Dyer Street,ElPaso,Texas, includingproduction control clerks, acting leadmenand janitors; excluding all office clerical andprofessional employees, leadmen, guards,watchmen and supervisors as defined in theAct.TAYLOR PUBLISHING CO.,A SUBSIDIARY OFINSILCO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7011 Federal Building, U.S. Court-house,P.O.Box 2146, 500 Gold Avenue SW.,Albuquerque,NewMexico 87101,Telephone505-843-2508.